Per Curiam.
The appellant’s brief in these cases contains no assignments of error. Neb. Rev. Stat. § 25-1919 (Reissue 1985) and the rules of this court, Neb. Ct. R. of Prac. 9D(l)d (rev. 1986), require that each error assigned shall be separately stated in an appellant’s brief. In the absence of an assignment of error, the judgment will be affirmed, unless the court notes plain error on the record. Baggett v. City of Omaha, 220 Neb. 805, 373 N.W.2d 391 (1985).
Since the records in these cases fail to disclose plain error, the judgments are affirmed.
Affirmed.